     2:18-cv-03326-RMG          Date Filed 05/05/20       Entry Number 422         Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA



SOUTH CAROLINA COASTAL CONSERVATION LEAGUE, et                   Civ. No. 2:18-cv-3326-RMG
al.,                                                             (Consolidated with 2:18-cv-
                                                                 3327-RMG)
        Plaintiffs,
                                                                 ENVIRONMENTAL
                v.                                               PLAINTIFFS’ NOTICE OF
                                                                 PROPOSED PAGE LIMITS
WILBUR ROSS, in his official capacity as the Secretary           FOR SUMMARY
of Commerce, et al.,                                             JUDGMENT BRIEFING

        Defendants.


       Pursuant to the Amended Scheduling Order, ECF 343 ¶ 4, Environmental Plaintiffs

hereby give notice of their proposal for page limits for summary judgment briefing.

Environmental Plaintiffs propose page limits of 55 pages for opening briefs and 30 pages for

response-reply briefs. All other plaintiffs and plaintiff intervenors concur in this proposal.

       Environmental Plaintiffs have conferred with Federal Defendants, who have shared

Environmental Plaintiffs’ proposal with Defendant-Intervenors. Environmental Plaintiffs have

not received a response on their proposal.



Dated: May 5, 2020                             Respectfully submitted,


  s/ Catherine M. Wannamaker
  Catherine M. Wannamaker (Bar No. 12577)             Mitchell S. Bernard (PHV)
  Southern Environmental Law Center                   Gabriel J. Daly (PHV)
  463 King Street, Suite B                            Natural Resources Defense Council
  Charleston, SC 29403                                40 West 20th Street
  Telephone: (843) 720-5270                           New York, NY
  Facsimile: (843) 414-7039                           Telephone: (212) 727-4469
  Email: cwannamaker@selcsc.org                       Facsimile: (415) 795-4799
                                                      Email: mbernard@nrdc.org

                                                  1
  2:18-cv-03326-RMG            Date Filed 05/05/20     Entry Number 422       Page 2 of 2




Blakely E. Hildebrand (PHV)                       Counsel for Plaintiff Natural Resources
Southern Environmental Law Center                 Defense Council
601 West Rosemary Street, Suite 220
Chapel Hill, NC 27516
Telephone: (919) 967-1450
Facsimile: (919) 929-9421
Email: bhildebrand@selcnc.org

Counsel for Plaintiffs South Carolina Coastal
Conservation League, Defenders of Wildlife,
North Carolina Coastal Federation, and One
Hundred Miles

Thomas J. Perrelli (PHV)                          Stephen D. Mashuda (PHV)
Patrick W. Pearsall (PHV)                         Earthjustice
Jennifer J. Yun (PHV)                             810 Third Avenue, Suite 610
Jenner & Block LLP                                Seattle, WA 98104
1099 New York Avenue NW, Suite 900                Telephone: (206) 343-7340
Washington, DC 20001                              Facsimile: (206) 343-1526
Telephone: (202) 639-6004                         Email: smashuda@earthjustice.org
Facsimile: (202) 639-6066
Email: tperrelli@jenner.com                       Brettny Hardy (PHV)
                                                  Earthjustice
Counsel for Plaintiff Oceana                      50 California Street, Suite 500
                                                  San Francisco, CA 94111
Kristen Monsell (PHV)                             Telephone: (415) 217-2000
Center for Biological Diversity                   Facsimile: (415) 217-2040
1212 Broadway Street, Suite 800                   Email: bhardy@earthjustice.org
Oakland, CA 94612
Telephone: (510) 844-7137                         Counsel for Plaintiffs Surfrider Foundation
Facsimile: (510) 844-7150                         and Sierra Club
Email: kmonsell@biologicaldiversity.org

Counsel for Plaintiff Center for Biological
Diversity




                                              2
